Citation Nr: 1821650	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1959; and from September 1959 to August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio

In July 2014, the Veteran testified at a hearing before a Veteran's Law Judge at the Los Angeles, California RO.  A transcript of the hearing is associated with the claims file. 

The Los Angeles RO has retained jurisdiction over the Veteran's claim.

The Board remanded the issue on appeal in December 2014 and again in April 2016 for further development.  The agency of original jurisdiction (AOJ) substantially complied with the remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2018, the Veteran was notified that the Judge who conducted his July 2014 hearing had retired from the Board, and was given the opportunity for another hearing.  The Veteran did not respond within 30 days from the date of the letter and the Board thereby assumes another hearing is declined. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.
CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral hearing loss is a result of acoustic trauma sustained during active duty service.  For the reasons described below, the Board finds all reasonable doubt in the Veteran's favor and finds that service connection for bilateral hearing loss is warranted.

With regard to the first element of service connection, current disability, the Veteran has a current diagnosis of a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  See July 2011 VA Audiological Examination.

With regard to the second element of service connection, in-service incurrence or aggravation of a disease or injury, while the evidence demonstrates that the Veteran was an aviation storekeeper during his active duty service, his certificate of discharge shows he spent years serving aboard ships and was discharged from the USS Coral Sea, an aircraft carrier where loud noise would be expected.  Further, during his July 2014 Board hearing, he credibly discussed exposure to high levels of noise during his military tour, specifically reporting exposure to gunfire and constant aircraft noise without the use of hearing protection.  Thus, in-service acoustic trauma to the ears has been found. 

With regard to the third element of service connection, nexus, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms of bilateral hearing loss from the time of service until the present.  See 38 C.F.R. § 3.303(b).

The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis of bilateral hearing loss during service.

In a September 2009 written statement, the Veteran reported that his left ear always failed hearing tests when he worked at Todd Shipyard.

In July 2011 the Veteran attended a VA audiological examination.  The Veteran stated that he has had left ear hearing loss since gunfire exposure during service, and he was on the flight deck without wearing hearing protection when a gun was fired at close range.  The examiner diagnosed right mild to moderate sensorineural hearing loss and left moderate to profound sensorineural hearing loss.  Further, the examiner noted a Maryland CNC Test score of 40 percent in the left ear and 80-92 percent in the right ear.  These results indicated hearing loss that is considered a disability for VA purposes.  The examiner nevertheless opined that it was less likely than not that the  right ear hearing loss was caused by or a result of an event in military service because there was no record of the specific incident the Veteran reported in his service medical records to support his claim.  Further, it was less likely than not that the Veteran's left ear hearing loss was caused by or a result of an event in military service because there was some component of non-organic hearing loss in the left ear. 

An August 2012 VA medical attending note reflects that the Veteran has sensorineural hearing loss that he reports is due to sound exposure long ago. 

In July 2014, the Veteran attended a Board hearing.  He testified that he was exposed to constant noise during his service on an aircraft carrier in addition to gun firing on the flight deck.  Further, he testified that he has had hearing loss since 1965.  

In a March 2015 medical opinion, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by, or a result of, an event in military service because based on the negative response to the question regarding hearing loss at his 1966 evaluation following separation from military service and the further finding of the first documentation of hearing loss was at the VA audiological evaluation in 2009.  The examiner concluded that a nexus between the Veteran's military service and the current hearing loss and reported tinnitus cannot be established.

In an October 2016 medical opinion, as required by the April 2016 Board decision, the examiner opined that that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of an event in military service because: 

Veteran's testimony that his hearing returned by the end of the day of the reported incident of acoustic trauma.  While a temporary hearing loss may have occurred immediately following the gun discharge, by the Veteran's report and subsequent informal assessment at his 1966 C&P examination, there were no complaints of hearing loss.  The Veteran's testimony that a doctor at the Todd Shipyards told him his hearing "was a little peaky" cannot be used to make any determination because  the term "a little peaky" in meaningless with regards to classifying or quantifying hearing loss.  The first diagnosis of hearing loss available in the records is from the September 2009 VA examination.  There are no reports or documentation of any hearing loss in the 44 intervening years between his separation from military service and the 2009 examination.  This second opinion is based on the Veteran's own report that his hearing problem resolved following that incident, the long time span between his separation from military service and the first documentation of hearing loss and the IOM report which stated: "The committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."

The Board notes that the Veteran's lay statements regarding his hearing loss and negative opinions of record are both competent and credible.  It affords them equal probative weight.  Moreover, the Veteran is currently in receipt of service connection for tinnitus due to acoustic trauma in service.  

As such, the Veteran has conceded noise exposure, a currently diagnosed bilateral hearing loss disability for VA benefit purposes, and there is competent and credible testimony indicating ongoing hearing problems since service.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


